EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Todd Armstrong on February 1, 2021.


4.	The Claims have been amended as follows:

1.  (Currently Amended) A method of improving enzymatic activity of a recombinant alkaline phosphatase during production comprising:
	(i) culturing a recombinant cell culture that expresses an alkaline phosphatase;
(ii) obtaining a preparation comprising recombinant alkaline phosphatase from the cell culture; and
(iii) 	(a) decreasing in the preparation at least one of: 
(1) 	a concentration of Nickel (Ni) to less than about 2.33 ppm;
(2)	a concentration of Cobalt (Co) to less than about 0.30 ppm;
(3)	a concentration of Copper (Cu) to less than about 24.82 ppm;
(4)	a concentration of Manganese (Mn) to less than about 9.13 ppm;
(5)	a molar ratio of Nickel/Zinc to less than about 1.90;
(6)	a molar ratio of Cobalt/Zinc to less than about 0.09; and
(7)	a molar ratio of Copper/Zinc to less than about 0.16; 

(b) increasing in the preparation a concentration of Zinc to ,
wherein the method improves the enzymatic activity of the recombinant alkaline phosphatase.
 

13.  (Currently Amended) The method of claim 1, comprising decreasing the concentration of Nickel (Ni) to less than about 1.87 ppm or less than about 0.7 ppm.






EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion


6. 	Claims 1, 3, 8-13, 32-34, 43-45 and 48-50 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652